Citation Nr: 1426373	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-09 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating higher in excess of 10 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD with a rating of 10 percent effective April 4, 2007.

The issue of entitlement to service connection for residuals of a knee injury has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's PTSD has been productive of transient or mild symptoms and decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress. 


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for PTSD have not been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal stems from the initial grant of service connection.  Where, as here, the benefit sought has been granted and the initial rating has been assigned, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  In other words, once the underlying service connection claim has been granted, the filing of a notice of disagreement with the RO's decision regarding the assigned rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

As for VA's duty to assist, VA has associated with the claims file the service treatment records and reports of post-service care.  The Veteran has also been afforded multiple VA examinations which provide sufficient detail to rate the Veteran's psychiatric disability.  Additionally, he was offered the opportunity to testify at a hearing before the Board, which he declined.  As the Veteran has not identified any additional evidence pertinent to the claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.  

Merits

In a rating decision dated in July 2009, the RO granted service connection for PTSD and assigned a 10 percent rating effective April 4, 2007.  The Veteran has appealed the assigned rating.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Here, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's psychiatric disorder has been evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, throughout the appeal period.  

Under the provisions of 38 C.F.R. § 4.130, a 10 percent rating is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.  

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the veteran's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

For the reasons that follow, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent.  

The Veteran has contended he has "bouts of rage" and that the smallest thing sets him off.  

On VA PTSD examination in June 2009 the examiner noted that the Veteran had no current treatment for his PTSD.  The examiner noted that the Veteran was married, had a good relationship with his spouse and occasional social relationships.  The Veteran reported that he still participated in hobbies, such as restoring old cars and that he still attended church.  The Veteran denied panic attacks, suicidal thoughts, homicidal thoughts, alcohol or drug abuse, or a history of violence/assaultiveness.  On examination, the Veteran was fully oriented, cooperative and friendly with a normal affect and a good mood.  He had no attention deficit and his memory was normal upon testing.  His thought content and process were unremarkable and there was no evidence of delusions or hallucinations.  

The examiner concluded that the Veteran did not have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but that he did have PTSD signs and symptoms that were transient or mild and decreased work efficiency and ability to perform occupational tasks only during period of significant stress.

In his July 2009 Notice of Disagreement, the Veteran stated that he was irritable, moody, and quick to anger.  In his March 2010 Substantive Appeal, the Veteran asserted that he has memory impairment, mood swings, and depression.  

The December 2013 VA examination report reflects that the Veteran reported generally good relationships with his children.  The Veteran said that he has social relationships through church and has one good friend at work.  He reported being very involved in his church and that he likes hiking and camping when the weather is not too hot.  He reported being with the same employer since 1999 and no problems in occupational functioning were noted.  In fact, although he reported being frustrated with seeing people with less credentials getting promoted instead of him, he indicated that he loved his work and receives good evaluations.  

The Veteran denied receiving any mental health treatment.  He also denied taking any psychotropic medication and suicide attempts.  He denied behavioral problems, alcohol use, illegal drug use, and legal problems.  

Although the examiner believed the Veteran did not meet the full criteria for a diagnosis of PTSD, it was noted that the Veteran endorsed recurrent, involuntary and intrusive distressing memories of the traumatic event and persistent, distorted cognitions about the cause or consequences of the traumatic event that lead to the Veteran to blame himself or others.  

On examination, the Veteran was neatly dressed with a cooperative and attentive attitude.  His cognitive status was alert and oriented and his speech was clear and coherent.  The Veteran reported his mood as "OK."  His affect was mildly dysphoric and he became tearful when talking about his disappointment with his career.  He reported no sleep problems (other than sleep interruption from his 18-month old child) and no nightmares.  He described his appetite as good and his energy as "generally okay."  The examiner noted that the Veteran's thought process and content were within normal limits and there was no indication of hallucinations.  The Veteran denied suicidal or homicidal ideation.  The examiner described the Veteran's judgment, insight, and attention as intact.  Memory testing revealed no deficits.  

The examiner noted that the Veteran reported maladaptive thought patterns and that he was very critical of himself.  The examiner said the Veteran did not describe a significant depressed mood although he reported some sadness when he thinks that he is left behind everyone else career-wise.  Although the Veteran derives enjoyment from things in his life, he reports that at times he just wants to be left alone.  The examiner noted that the Veteran denied panic attacks or feeling overly anxious or nervous.  

In describing the occupational and social impairment due to the Veteran's PTSD symptoms, the examiner stated that PTSD had been diagnosed but that the symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

In summary, the Board finds that the Veteran's PSTD symptoms do not more closely approximate the criteria for a 30 percent disability rating, which requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  The evidence shows that although the Veteran experiences intrusive thoughts and memories and symptoms such as depressed mood and anger issues (as reported by the Veteran in various statements, although on examination in 2009 the Veteran denied a history of violence or assaultiveness), there is minimal impact on his social and occupational functioning.  In fact, the 2013 VA examiner noted that the Veteran no longer meets the full criteria for a PTSD diagnosis.  With respect to the occupational and social impairment that results from the Veteran's PTSD symptoms, the record reflects that the Veteran receives no mental health treatment or medication, has been gainfully employed since 1999 doing work he "loves" and for which he receives good reviews, has been married since 1999, reports a good relationship with his children, is very involved in his church, and still enjoys hobbies such as working on cars, hiking and camping.  Although the Veteran subjectively reported issues with memory, on testing in 2009 and 2013, there was no indication of memory impairment and the Veteran reported for his VA examinations appropriately groomed, fully oriented, and cooperative.  In summary, there is evidence of only very mild impairment from the Veteran's PTSD symptoms.  Accordingly, the Board finds that the criteria for a schedular rating in excess of 10 percent have not been met at any time throughout the appeal period.  

As for an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service- connected disability is inadequate.  If the available schedular criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's PTSD is productive of chronic mild symptoms such as irritability and depressed mood and these symptoms are contemplated by the assigned rating criteria.  There is also no evidence of any excessive interference with employment, or any hospitalizations, due to the Veteran's service-connected PTSD.  Consequently, referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not required 

Finally, the Veteran does not allege, and the evidence does not show, that his service-connected PTSD prevents him from obtaining and maintaining substantially gainful employment.  As noted, he has been continuously employed in the same position since 1999.  Therefore, the Board finds that entitlement to a total disability rating due to individual unemployability (TDIU) is not raised by the record.  See 38 C.F.R. § 4.16; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).    


ORDER

An initial disability rating in excess of 10 percent for PTSD is denied.




____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


